UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1753



RONNIE SANDERSON,

                                             Plaintiff - Appellant,

          versus


BODDIE-NOELL ENTERPRISES, INCORPORATED, d/b/a
Hardees of Emporia,

                                              Defendant - Appellee,

            and


ALVIN TEETER; SYLVIA GRAY,

                                                        Defendants,

          versus


YOUNG BROADCASTING OF RICHMOND, INCORPORATED,

                                                 Party in Interest.

---------------------------------

JOEL D. BIEBER,

                                                            Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-04-888-3)
Submitted:   February 2, 2006          Decided:   February 28, 2006


Before WILKINS, Chief Judge, WILLIAMS, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joel D. Bieber, Richmond, Virginia, for Appellant.      C. Kailani
Memmer, Elizabeth K. Dillon, GUYNN, MEMMER & DILLON, P.C., Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Ronnie Sanderson appeals the district court’s grant of summary

judgment     to       Boddie-Noell   Enterprises,     Inc.     on   Sanderson’s

negligence claim.          Because we conclude that the district court

properly granted summary judgment, we affirm.



                                        I.

     At approximately 6:30 a.m. on January 27, 2004, Sanderson

stopped    at     a   Hardee’s   restaurant   in    Emporia,    Virginia,   for

breakfast.        It had snowed recently, and because of the road

conditions Sanderson drove to the Hardee’s with his vehicle in

four-wheel drive.        Sanderson noticed that the restaurant’s parking

lot had been plowed and that the sidewalk had been cleared.                 As

Sanderson stepped from the parking lot onto the sidewalk to enter

the restaurant, he slipped and fell.

     Sanderson’s amended complaint alleged that Boddie-Noell, the

owner of the Hardee’s, was negligent for failing to clear the

sidewalk of snow and ice and failing to warn of the danger.

Depositions were taken of Elizabeth Brown, Alvin Cheatham, Fancis

Murr, and Sylvia Gray, all of whom are employees of Boddie-Noell.

Each employee testified that Cheatham had salted the sidewalk prior

to Sanderson’s arrival.          In addition, two employees testified that

warning signs had been placed on the sidewalk before Sanderson’s




                                        3
arrival; the others could not remember whether the signs were

there.

      Sanderson testified in his deposition that he did not know

whether salt and ice melt had been placed on the sidewalk before

his arrival and that he had no reason to dispute that salt or ice

melt had been used on the sidewalk.        He also testified that he did

not   “think”   he   saw   warning   signs   on   the   sidewalk.   After

considering these depositions, the district court concluded that

“the record [was] legally insufficient to establish that Boddie-

Noell breached its obligation.”        (J.A. at 356.)



                                     II.

      “Summary judgement is appropriate when a party, who would bear

the burden on the issue at trial, does not forecast evidence

sufficient to establish an essential element of the case . . . such

that there is no genuine issue as to any material fact and the

moving party is entitled to a judgment as a matter of law . . . .”

Wells v. Liddy, 186 F.3d 505, 520 (4th Cir. 1999) (internal

quotation marks and citations omitted).        “Viewing the facts in the

light most favorable to the non-moving party, we review the grant

of summary judgment de novo.”        Id.

      “The essential elements of a negligence claim in Virginia, as

elsewhere, are (1) the identification of a legal duty of the

defendant to the plaintiff; (2) a breach of that duty; and (3)


                                      4
injury to the plaintiff proximately caused by the breach.”    Talley

v. Danek Medical, Inc., 179 F.3d 154, 157 (4th Cir. 1999) (citing

Locke v. Johns-Manville Corp., 275 S.E.2d 900, 904 (Va. 1981)). In

this case, the district court concluded that Sanderson was an

invitee on the premises of Boddie-Noell and that Boddie-Noell owed

a duty to Sanderson to “maintain the premises in a reasonably safe

condition and to warn him of hidden dangers.”     (J.A. at 355.)

     Under Virginia law, however, a business “may wait until the

end of a storm and a reasonable time thereafter before removing ice

and snow from an outdoor entrance, walk, platform, or steps.” Amos

v. Nationsbank, N.A., 504 S.E.2d 365, 366 (Va. 1998). The district

court concluded that there existed a genuine issue of material fact

whether the storm had ceased, thereby triggering Boddie-Noell’s

duty to remove the snow and ice.      Although Boddie-Noell contends

the district court erred on this point, we need not address that

contention because the district court was correct to conclude that

the record was legally insufficient to show that Boddie-Noell

breached its duty to maintain the premises in a reasonably safe

condition.

     The depositions of the Boddie-Noell employees established that

the sidewalk had been scraped and salted and that warning signs had

been placed prior to Sanderson’s arrival.     Sanderson presented no

evidence to contradict these facts.    Under Virginia law, “scraping

the snow . . . soon after the storm and attempting thereafter to


                                5
remove systematically the remaining spots of ice . . . [is] all

that   ordinary   care   required   to   maintain    [the]    premises     in   a

reasonably safe condition for [Sanderson’s] visit.”                 Wynne v.

Spainhour, 205 S.E.2d 634, 635 (Va. 1974).

       Because Boddie-Noell did not breach its duty to Sanderson,

Sanderson’s   negligence    claim   fails   as   a   matter    of   law.        We

therefore affirm the district court’s grant of summary judgment to

Boddie-Noell. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     6